DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for the application CN201910690706.8 filled on 07/29/2019. However, the certified copy has not been filed. Applicant is advised to submit certified copy to fulfil the priority requirement.
Response to Amendment
This office action is in response to the amendments submitted on 12/07/2021. It is a second non-final action based on further search and consideration and based on the provided arguments. Wherein claims 2 and 10 are amended and claim 15 is  canceled.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites as follows –
“calculating a third angle difference based on the first and second angles during the inspection period; and calculating a subsequent screwed-out angle of the bolt or nut by deducting the first angle difference from the third angle difference,”
There is recitation of first and second angle difference. But no recitation of third angle difference in the disclosure .So this is rejected due to lack of written description.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Xingxing et al. (CN-109900466-A), (hereinafter Xingxing).
Regarding Independent claim 1, Xingxing teaches obtaining first data of motion and/or orientation of the bolt or nut via one or more first sensors, the one or more first sensors mounted on the bolt or nut ( Page 5, Example 1, line 2-4, “s100, measuring the movement parameters (i.e. first data of motion and/or orientation of the bolt or nut ) of the bolt and/or the nut through at least one MEMS sensor arranged on the bolt and/or the nut (i.e. first sensors mounted on the bolt or nut)  to be monitored, wherein the MEMS sensor comprises at least one MEMS acceleration sensor for measuring acceleration parameters and /or at least one MEMS geomagnetic sensor for measuring geomagnetic parameters.”); 
calculating a first angle of the bolt or nut in a plane of rotation of the bolt or nut, the first angle related to rotation of the bolt or nut (Abstract, line 4-5, “calculating an included angle between the spin-independent vector and the spin-dependent vector of the bolt and/or the nut (i.e. a first angle of the bolt or nut ) on the self-rotation plane of the bolt and/or the nut ( i.e. in a plane of rotation of the bolt )”) 
obtaining second data of motion and/or orientation of the structure via one or more second sensors (Page 6, line 4-5, “S200, obtaining at least one spin-independent , the one or more second sensors mounted on the structure (Page 4, line 23-24, “ Further, the MEMS sensor is fixed to the surface (i.e. structure ), inside or integrated with the bolt and/or the nut by means of adhesion, adsorption or fastening.”); 
calculating a second angle of the structure in the plane of rotation of the bolt or nut, the second angle unrelated to rotation of the bolt or nut (Page 6, line 10-11, “S300, calculating an included angle between the spin-independent vector (i.e. second angle that is unrelated to rotation)); 
calculating a first angle difference based on the first and second angles when the bolt or nut is tight ( Page 6, line 9-12, “ S300, calculating an included angle between (i.e. difference ) the spin-independent vector (i.e. measurement for second angle)and a spin-dependent vector (i.e. measurement for first angle)of the bolt and/or the nut on a spin rotation plane of the bolt and/or the nut”);
calculating a second angle difference based on the first and second angles during an inspection period ( Page 10, Para 8, line 1-4 , “S350, calculating the difference value of included angles between the spin-independent vector and the spin-dependent vector of the bolt and the nut matched with the bolt on the spin rotation plane respectively.” According to S 360  at line 5 , this is happening in a “monitoring time period” i.e. “inspection period”)
 calculating a screwed-out angle of the bolt or nut by deducting the first angle difference from the second angle difference (Page 10, Para 8, line 3, “S360, subtracting the initial value difference (i.e. first angle difference)  from the difference ; and 
determining the tightness state of the bolt or nut based on the screwed-out angle (Page 6, line 35-36, “S400, obtaining a loosening monitoring result of the bolt and/or the nut according to the total screwing-out angle or the total screwing-out turn number.”).
Regarding claim 2, Xingxing teaches the limitations of claim 1. 
	Xingxing further teaches calculating a third angle difference based on the first and second angles during the inspection period; and calculating a subsequent screwed-out angle of the bolt or nut by deducting the first angle difference from the third angle difference, wherein a time interval between calculating the second angle difference and calculating the third angle difference is short enough so that a Page 4 of 11 difference between the second angle difference and the third angle difference is less than 360 degrees ( Page 3, “When total back-out angle of the bolt and/nut is less than 360  total back-out angle etc. of the bolt and/nut In the value of the angle when total back-out angle of the bolt and/nut is greater than or equal to 360 °, the change information of the angle is analyzed the signaling point when bolt and/nut turn around per complete spin is obtained, is added up described in the whole in the monitoring time section signaling point obtains signaling point sum N, N >=1, total back-out angle of the bolt and/nut be equal to the angle value and N × The sum of 360 ).

Regarding claim 3, Xingxing teaches the limitations of claim 1. 
	Xingxing further teaches wherein the one or more first and second sensors include at least an accelerometer (Page 2, “Summary  of Invention”, line 8-9, “By at least one MEMS sensor for being arranged on bolt and/or nut to be monitored measure the bolt and/or the kinematic parameter, the MEMS sensor include the MEMS acceleration transducer that at least one is used to measure acceleration parameter “) magnetic field sensor, or a gyroscope (Page3, line 12-16, “MEMS gyroscope”).
Regarding claim 4, Xingxing teaches the limitations of claim 1. 
	Xingxing further teaches wherein the accelerometer is used to measure acceleration of the bolt or nut, the acceleration includes linear acceleration or gravitational acceleration, velocity and displacement are calculated based on the acceleration (Page 3, line 14-17, “Further, the acceleration parameter include linear acceleration, acceleration of gravity or the speed being calculated or One or more of displacement parameter.”), the magnetic field sensor is used to measure characteristics of a magnetic field, including direction and intensity of a geomagnetic field and/or direction and intensity of a magnetic field surrounding the bolt or nut  (Page 3, line 10-16, “Further, the MEMS sensor further includes at least one MEMS earth magnetism sensing for being used to measure geomagnetic parameter device, the geomagnetic parameter information include magnetic direction or magnetic field strength. (i.e. intensity ).”).
Regarding independent claim 9 Xingxing teaches a data collection module ; a data transfer module; a data processing module; an electric power module ( Page 3, line 20-22, “According to a second aspect of the embodiments of the present invention, ; wherein the data collection module acquires first data from measurement of the bolt or nut ( Page 4, Embodiment 1, line 2-4, “S100, measured by least one MEMS sensor for being arranged (i.e. first sensor) on bolt and/or nut to be monitored bolt and/or The kinematic parameter of nut, MEMS sensor include at least one be used for measure acceleration parameter(i.e. first data of motion and/or orientation of the bolt or nut ) MEMS acceleration transducer and/ Or at least one i used to measure the MEMS geomagnetic sensor of geomagnetic parameter) and second data from measurement of the structure (Page 5, line 1-5, “ S200, to obtain at least one spin in its spinning plane of bolt and/or nut according to kinematic parameter unrelated Vector (i.e. second data.”), the one or more first sensor mounted on the bolt or nut (Page 4, Embodiment 1, line 2-4, “S100, measured by least one MEMS sensor for being arranged (i.e. first sensor) on bolt and/or nut to be monitored bolt”) and  second sensors mounted on the structure (Page 4, Embodiment 1, line 8-9, “Further, MEMS sensor is fixed on the table (i.e. structure)  of bolt and/or nut by way of bonding, absorption or fastening Face, inside form an entirety with bolt or nut, as an intelligent bolt or nut.”),  the one or more first and second sensors include an accelerometer for measuring acceleration, a magnetic field sensor for measuring a magnetic field, or a gyroscope for measuring angular velocity ( Page 2, “Summary  of Invention”, line 8-9, “By at least one MEMS sensor for being arranged on bolt and/or nut to be monitored measure the bolt and/or the kinematic parameter, the MEMS sensor include the MEMS acceleration transducer ; 
wherein the data transmission module is used for data transfer between the data collection module and the data processing module (Page 3, line 31, “the data transmission module is  for the data transmission between the data acquisition module and the data processing module”);
wherein the data processing module is used for calculations based on the first or second data collected from the one or more first or second sensors ( Page 3, line 29-34 , “The data processing module is used to obtain the bolt and/or nut according to the kinematic parameter flat in its spinning At least one unrelated vector of spinning on face, and calculate the unrelated vector of spin and the bolt and/or nut it’s from The angle between spin correlation vector on Plane of rotation obtains the total rotation of the bolt and/or nut in monitoring time section Angle or total screw out enclose number out, and the spin correlation vector is obtained by the reference axis of the MEMS sensor by calibration, and root number is enclosed according to total black-out angle or total screw out, obtains the loosening monitoring result of the bolt and/or nut;”), a first angle of the bolt or nut in a plane of rotation of the bolt or nut is calculated, the first angle is related to rotation of the bolt or nut (Abstract, line 1-5, “calculating an included angle between the spin-unrelated vector and the spin-correlation vector  of the bolt and/or the nut (i.e. a first angle of the bolt or nut ) in its spinning plane ( i.e. in a plane of rotation of the bolt )”) . a second angle of the structure in the plane of rotation of the bolt or nut is calculated, the second angle is unrelated to rotation of the bolt or nut (nut (Page 5, line 5-6, “S300, calculate spin   a screwed-out angle of the bolt or nut is calculated (Abstract, “obtains the total back-out angle or total screw out of the bolt and/or nut in monitoring time section”. Also, Page 6, point 1, line 17-18, “Acceleration is used in above-mentioned example directly to calculate bolt and/or nut and screw out angle”) using the angle difference during an inspection period ( Page 9, equation θ1-θ2 = ∆page 11, claim 3,  “The difference is subtracted into initial value difference and obtains the bolt and the nut being matched therewith in monitoring time section.”); and  the tightness state of the bolt or nut is determined based on the screwed-out angle(Page 5, line 35-36, “S400, angle or total back-out circle number are screwed out according to total, obtains the loosening monitoring result (i.e. tightness state) of bolt and/or nut.”); and 
wherein the electric power module supplies electric power for the system ( Page 3,  “The power module is for powering”).  

Regarding claim 10, Xingxing teaches the limitations of claim 9. 
	Xingxing further teaches wherein the first and second data is collected periodically in a series of detection events during the inspection period and a series of screwed- out angle of the bolt or nut is calculated based on the collected first and second data in  each corresponding detection event, the time interval and a time interval between any two sequential detection events is short enough so that a difference between the screwed-out angles calculated in the corresponding two sequential detection events the screwed out angle is less than 360 degrees ( Page 

Regarding claims 5 and 11 Xingxing teaches the limitations of claims 1 and 9 respectively .
	 Xingxing further teaches wherein the first or second data of motion and/or orientation includes gravitational acceleration, centripetal acceleration, centrifugal acceleration, linear acceleration, velocity, displacement, angular acceleration, angular velocity, angles, or intensity and direction of a geomagnetic field (Page 3, line 15-18, “Further, the unrelated vector (i.e. second data) of the spin is that the reference unrelated with the back-out angle of the bolt and/or nut is sweared amount, including acceleration of gravity, centripetal acceleration, centrifugal acceleration, angular speed, speed, displacement or magnetic direction.”).
Regarding claim 6 and 12 Xingxing teaches the limitations of claims 1 and 9 respectively.
	Xingxing further teaches wherein the angles include angles with regard to a reference coordinate of the sensors, angles with regard to a geographic coordinate system including a roll angle, a pitch angle, or a yaw angle, or an angle with regard to a reference coordinate system (Page 5, line 6-9, “S300, calculate spin unrelated vector and the spin correlation vector of bolt and/or nut in its spinning plane it Between angle, obtain total back-out angle in monitoring time section of bolt and/or nut or total screw out circle number, spin correlation vector It is obtained by the reference axis  (i.e. reference coordinate) of MEMS sensor by calibration, it is related to the back-out angle of bolt and/nut.”).
Regarding claim 7 and 13 Xingxing teaches the limitations of claims 1 and 9 respectively .
	Xingxing further teaches wherein each of the one or more first sensors is mounted on the bolt or nut by bonding, suction, or other fastening methods, each of the one or more first sensors is attached to an outer surface of the bolt or nut, an inner surface of the bolt or nut, fully or partially embedded inside the bolt or nut, or integrated with the bolt or nut, each of the one or more second sensors is mounted on the structure by bonding, suction, or other fastening methods, each of the one or more second sensors is attached to an outer surface of the structure, an inner surface of the structure, fully or partially embedded inside the structure, or integrated with the structure (Page 12, claim 8, “ kind of bolt according to claim 1 or nut loosening monitoring method, which is characterized in that the MEMS sensor Be fixed on by way of bonding, absorption or fastening the surface of the bolt and/or nut, inside or with the bolt or nut Form an entirety.”). 
 Regarding claim 8 and 14 Xingxing teaches the limitations of claims 1 and 9 respectively.
	Xingxing further teaches wherein the bolt or nut is threaded, or the bolt or nut is a structure which is tightened when turned, or the bolt or nut is a structure which has rotation angle changes when loosened ( Page 3, line 20-23, “Further, the bolt or nut are bolt, nut or the structure of rotational fastener, including with screw threads for fastening spy Bolt, nut or structure with rotation angle variation (i.e. rotation angle changes) characteristic when sign, rotation are held feature tightly or loosened”).
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Hohmann et al. ( US 20200023477A1) -This art teaches a method for documented tightening or retightening of a screw connection that includes a threaded bolt and a nut screwed onto the bolt and is supported on a flange surface ,an exchangeable socket of a tensioning cylinder supported against the flange surface is screwed onto the free threaded end of the threaded bolt.
Darling (US 4013110) – This art teaches the helix angle and its difference in two threads of a nut.

	Response to Arguments
Applicant's arguments filed on 12/07/1012 have been fully considered
With regards to remarks about “Abstract”, the argument is persuasive. Amended abstract fulfill the requirement and so the objection is withdrawn .
With regards to remarks about “Claim rejection 112(a)” arguments are persuasive . Thus, the previous rejection has been withdrawn form claim 2 and 10. However amended claim give rise to new ground of  rejection for claim 2 . Please review above for the new rejection.
With regards to remarks about “Claim rejection 112(b)” arguments are persuasive. Thus, the previous rejection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/11/2022